IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                    :   No. 139 MM 2019
EX REL JAMAR M. COOK,

                    Petitioner


             v.



PENNSYLVANIA BOARD OF PROBATION                 :


AND PAROLE,

                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2020, the Application for Leave to File Original

Process is GRANTED, and the "Amended Petition for Writ of Habeas Corpus" is DENIED.